                          United States District Court
                        Western District of North Carolina
                               Asheville Division

        James Ernest Lespier,         )              JUDGMENT IN CASE
                                      )
              Petitioner,             )                1:19-cv-00087-MR
                                      )             2:10-cr-00009-MR-WCM
                 vs.                  )
                                      )
                USA,                  )
                                      )
             Respondent.              )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s March 30, 2020 Order.

                                               March 30, 2020
